Citation Nr: 0626737	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for prostate cancer due to 
human papilloma virus (HPV) infection.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
November 1960.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2006, the veteran attended a hearing before a 
Decision Review Officer (DRO) at the Providence RO.  A 
transcript of this hearing is of record.

The veteran was scheduled to attend a hearing before the 
Board at the Providence RO in April 2006.  The veteran 
withdrew his request for a hearing and asked that the record 
be held in abeyance for 120 days to allow for the submission 
of new evidence.  The request was granted; however, no new 
evidence has been added to the record.

The Board notes that in December 2001 the originating agency 
denied service connection for the veteran's prostate cancer 
as secondary to biological and chemical exposure.  While the 
veteran initiated an appeal of the denial of his claim, he 
did not perfect the appeal.  The issue currently before the 
Board is limited to service connection for prostate cancer 
due to HPV infection.  


FINDING OF FACT

The veteran's prostate cancer is not etiologically related to 
HPV infection.


CONCLUSION OF LAW

Prostate cancer due to HPV infection was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006. 

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In addition, it has obtained 
appropriate medical opinions.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

The veteran does not contend that he had prostate cancer 
within a year of his discharge from service.  He does contend 
that service connection is warranted for prostate cancer 
because his in-service genital warts were caused by HPV 
infection and that this infection also caused his prostate 
cancer.

Service medical records show that the veteran was treated for 
urethral discharge, a growth on his scrotum, and venereal 
warts.  He was also noted to have a history of gonorrhea.  
The service medical records do not contain a diagnosis of HPV 
infection or prostate cancer.  

Post-service treatment records show that the veteran's 
prostate cancer was initially diagnosed in 2000.  

In support of his claim for service connection, the veteran 
has submitted a May 2003 letter from J.G., a medical doctor 
associated with the Health Science Report website.  After 
reviewing the veteran's medical records, J.G. noted that the 
veteran had been treated for venereal warts which are known 
to be caused by HPV.  J.G. went on to state that it was 
possible that the cause of the veteran's prostate cancer was 
an infection of HPV and cited to several studies that have 
found possible links between HPV and prostate cancer.  Also 
of record is a January 2003 statement from an associate of 
J.G. noting that the exact role of HPV in the development of 
prostate tumors is unclear; however, several studies have 
demonstrated an association between the two conditions.

In May 2003 the veteran was afforded a VA examination by a 
nurse practitioner who consulted with M.S., a VA urologist 
and Associate Professor of Urology at Brown University.  
Based upon that consultation, the nurse practitioner 
concluded that it was less likely than not that the veteran's 
prostate cancer was caused by venereal warts in service.  

Also of record is a December 2004 medical opinion from, M.S., 
the VA urologist who advised the nurse practitioner in May 
2003.  He. reviewed the veteran's entire medical record and 
noted that there is currently an unresolved question as to 
whether HPV is related to the development of prostate cancer 
in humans.  He stated that while there are several lines of 
evidence in support of the theory that HPV may cause prostate 
cancer, there have also been several reports failing to show 
HPV in prostate cancer tissue.  Several of the studies 
referenced by M.S. are attached to his letter and are of 
record.  He concluded that, based on the state of confusion 
in the scientific literature, it was less likely than not 
that the veteran's prostate cancer was caused by an HPV 
infection. 


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board notes that there is no medical evidence showing 
that the veteran was found to have an HPV infection in 
service.  Although there is medical evidence of a possible 
connection between HPV infection and the veteran's 
development of prostate cancer, this evidence is no more than 
speculative in nature.  Dr. J.G.'s opinion that the disorder 
is possibly due to HPV infection also suggests that the 
disorder is possibly unrelated to HPV infection.  Since he 
did not provide any assessment of the likelihood of a 
connection between HPV infection and the veteran's 
development of prostate cancer, his opinion is of little 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The statement of Dr. J.G.'s associate indicating 
that several studies have demonstrated an association between 
the two conditions is also of little probative value because 
he did not address whether the veteran's prostate cancer is 
etiologically related to HPV infection. 

The most probative evidence concerning whether the veteran's 
prostate cancer was caused by HPV infection is the December 
2004 opinion of the VA urologist who is also an Associate 
Professor of Urology at Brown University.  He concluded that 
it is less likely than not that the prostate cancer was 
caused by HPV infection.  His opinion was based upon his 
expertise in the field of urology and a review of scientific 
studies.  In addition, he properly supported his opinion.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for prostate cancer due to 
HPV infection is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


